DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in U.S. Patent 10,475,201 and further in view of Fuerstenberg et al. in Non- Patent Literature “Object Tracking and Classification for Multiple Active Safety and Comfort Applications using a Multilayer Laserscanner”.
	Regarding claim 1, Hall et al. teaches:
	a first reflector configured to be disposed on an outer surface of the target vehicle (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a first illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a first reflector),
	a second reflector configured to be disposed on the outer surface of the target vehicle and spaced apart from the first reflector (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a second illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a second reflector); 
	and a vehicle identification apparatus (see “a vehicle inspection or measurement system” column 2 lines 52-55) configured to identify a characteristic of the target vehicle based on light reflected by the first reflector and the second reflector (see “observe optical properties of displacement sensor laser light reflected from illuminated points on the passing vehicle  at a plurality of different vertical elevations…”, column 2 lines 58-60; see “reflected laser light…is received”, column 6 lines 16-17), wherein the vehicle identification apparatus comprises: 
	a laser sensor (see “a plurality of laser displacement sensors”, column 2 lines 53-55; see “laser displacement sensor system”, column 6 line 4, Fig. 2) configured to emit light toward the target vehicle (see “laser emitters 204 may be utilized to project a plurality of parallel laser beams”, column 6 lines 19-21) and detect a first reflected light reflected by the first reflector and a second reflected light reflected by the second reflector (see “observe optical properties of displacement sensor laser light reflected from illuminated points on the passing vehicle  at a plurality of different vertical elevations…”, column 2 lines 58-60; see “reflected laser light…is received”, column 6 lines 16-17), 
	and a processor (see “a processor”, column 2 line 57; column 5 line 19) configured to identify a characteristic of the target vehicle based on an intensity of each of the first reflected light and the second reflected light (see “Observed changes in laser spot intensity…identify characteristic of the reflecting surface”, column 6 line 66 – column 7 line 2, column 7 lines 36-53).
	Hall et al. teaches that the intensity of each of the first and second reflected light is used to distinguish between surface characteristics such a material type, reflectivity or transparency (column 7 lines 1-2) and allowing for the identification of different vehicle arts such as a body panel, wheel well, tire sidewall and wheel rim (column 6 line 66 – column 7 line 2, column 7 lines 36-53). Hall et al. further teaches “In order to fully evaluate the needs of a vehicle during a quick check or audit inspection, it is beneficial to identify the vehicle by make, model, year, installed options, or other identifying features in order to create a vehicle inspection record” (column 2 lines 10-15) and “an estimation or best-guess of the standardized size for the installed tire WT on the wheel W can be generated from the wheel rim radius R and aspect ratio of tire sidewall height and width… tire would be understood to be a P-Metric tire conforming to US standards for passenger vehicles…It is understood that tires are not manufactured in an infinite range of sizes, but rather, are limited to discrete sizes which vary in incremental units… the measured tire size is compared to a table of standardized tire sizes to determine at least one best-guess as to the closest matching standardized tire size…”  (column 9 line 43 – column 10 lines 10). One of ordinary skill in the art would readily recognize that various distinguishing vehicle characteristics such as wheel rim radius, tire size or sidewall height correlates with the type of vehicle.
	Hall et al. teaches or suggests identifying various and/or distinguishing characteristics of a vehicle based upon the intensity of the reflected light, however, it is silent regarding identify the type of the target vehicle based on an intensity.
	Fuerstenberg et al. teaches a laserscanner’s intensity measurements for object tracking and classification (Introduction page 802) wherein “the Laserscanner provides a signal, which is proportional to the intensity of the detected echo pulse…Depending on the characteristics of the target’s surface the laserpulse is absorbed, totally reflected or reflected diffusely…Not only road users, like cars, trucks and bikes are equipped with quite a few reflecting surfaces, such as the number plate and the rear lamp…Therefore it is of particular interest to determine which measurements corresponds to signals returning from reflectors in order to improve the accuracy of the object tracking and the classification…” (see page 803, especially column 1 identifying the type of target vehicle based on an intensity). Further, Fuerstenberg et al. teaches “Comparing the determined parameters of the present measurements with predicted parameters of known objects from the previous scan(s), established objects can be recognized…The object classification in general is based on a priori known object-outlines of typical road users, such as cars, trucks/busses, motorcycles/bicycles and pedestrians” (see page 804 column 1 identifying the type of target vehicle based on an intensity).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have combined the techniques of vehicle classification using an intensity of a reflected laser pulse of Fuerstenberg et al. in the vehicle inspection or measurement system of Hall et al. to improve Hall et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
	Regarding claim 2, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Hall et al. teaches wherein the first reflector and the second reflector are configured to be disposed on one of a front surface of the target vehicle or a rear surface of the target vehicle (see “laser points projected onto the surfaces of a vehicle and vehicle wheel assembly”, column 3 lines 65-67 surfaces of a vehicle is understood to comprise a front surface and a rear surface).
	Regarding claim 3, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Hall et al. teaches wherein the first reflector is configured to be disposed at a first side (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a first illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a first side) of the one of the front surface or the rear surface of the target vehicle (see “laser points projected onto the surfaces of a vehicle and vehicle wheel assembly”, column 3 lines 65-67 surfaces of a vehicle is understood to comprise a front surface and a rear surface), and wherein the second reflector is configured to be disposed at a second side (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a second illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a second side) of the one of the front surface or the rear surface of the target vehicle (see “laser points projected onto the surfaces of a vehicle and vehicle wheel assembly”, column 3 lines 65-67 surfaces of a vehicle is understood to comprise a front surface and a rear surface) wherein the first reflector and the second reflector are configured to be disposed on one of a front surface of the target vehicle or a rear surface of the target vehicle (see “laser points projected onto the surfaces of a vehicle and vehicle wheel assembly”, column 3 lines 65-67 surfaces of a vehicle is understood to comprise a front surface and a rear surface).
	Regarding claim 6, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Hall et al. teaches identifying/distinguishing a vehicle body panel (column 7 lines 35-45). Further still, Fuerstenberg et al. teaches wherein the processor is configured to: compare the intensity of the first reflected light to a reference intensity (see “Comparing the determined parameters of the present measurements with predicted parameters of known objects from the previous scan(s)...”, column 1 age 804)
	and identify the type of the target vehicle based on a result of the comparison of the intensity of the first reflected light the reference intensity (see “…from the previous scan(s), established objects can be recognized…object classification in general is based on a priori known object-outlines of typical road users, such as cars, trucks/busses, motorcycles/bicycles....”, column 1 age 804).
	Hall et al. and Fuerstenberg et al. differs from the claimed invention in that it is silent regarding compare to the intensity of the second reflected light, however, the modification of Hall et al. and Fuerstenberg et al. to compare to the intensity of the second reflected light rather than a reference intensity would have been considered obvious and depend on the design parameters of the device as a whole
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a value for comparing the measured intensities to for identifying the object(s) reflecting the light. There are only three predictable values for comparisons between the intensity of the first reflected light and another signal: the intensity of a second reflected light, the intensity of previously measured/reference reflected light and the historically intensity of the first reflected light. Either comparison would provide the algorithm with a means to validate the magnitude of the intensity of the first reflected light. Any of the comparisons would have a reasonable expectation of success for providing a means for ascertaining the strength of the reflected intensity in the identification algorithm. Therefore, the choice of one signal over the other would have been considered obvious and depend on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hall et al. and Fuerstenberg et al. by employing comparison of the intensity of the first reflected light to the intensity of the second reflected light with a reasonable expectation of success given a finite number known ways to establish a signal comparison to identify an object.
	Regarding claim 8, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Hall et al. teaches identifying/distinguishing a vehicle body panel (column 7 lines 35-45). Further still, Fuerstenberg et al. teaches wherein the laser sensor is configured to detect a reference light reflected by the reference reflector (see “Comparing the determined parameters of the present measurements with predicted parameters of known objects from the previous scan(s)...”, column 1 age 804) and
	wherein the processor is configured to: compare the intensity of the first reflected light to a reference intensity of the reference light (see “Comparing the determined parameters of the present measurements with predicted parameters of known objects from the previous scan(s)...”, column 1 age 804)
	and identify the type of the target vehicle based on a result of the comparison of the intensity of the first reflected light reference intensity of the reference light (see “…from the previous scan(s), established objects can be recognized…object classification in general is based on a priori known object-outlines of typical road users, such as cars, trucks/busses, motorcycles/bicycles....”, column 1 age 804).
	Hall et al. and Fuerstenberg et al. differs from the claimed invention in that it is silent regarding compare to the intensity of the second reflected light to a reference intensity of the reference light, however, the modification of Hall et al. and Fuerstenberg et al. to also compare the second reflected light to a reference intensity would have been considered obvious and depend on the design parameters of the device as a whole
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a value for comparing the second measured intensity a reference intensity to for identifying the object(s) reflecting the light. There are only three predictable values for comparisons between the intensity of the second reflected light and another signal: the intensity of a first reflected light, the intensity of previously measured/reference reflected light and the historically intensity of the second reflected light. Either comparison would provide the algorithm with a means to validate the magnitude of the intensity of the second reflected light. Any of the comparisons would have a reasonable expectation of success for providing a means for ascertaining the strength of the reflected intensity in the identification algorithm. Therefore, the choice of one signal over the other would have been considered obvious and depend on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hall et al. and Fuerstenberg et al. by employing comparison of the intensity of the second reflected light to the intensity of the reference reflected light with a reasonable expectation of success given a finite number known ways to establish a signal comparison to identify an object.
	Regarding claim 17, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Hall et al. teaches wherein the type of the target vehicle represents at least one of a size of the target vehicle, a usage of the target vehicle, or a power source of the target vehicle, or a user of the target vehicle (see “an estimation or best-guess of the standardized size for the installed tire WT on the wheel W can be generated from the wheel rim radius R and aspect ratio of tire sidewall height and width… tire would be understood to be a P-Metric tire conforming to US standards for passenger vehicles…It is understood that tires are not manufactured in an infinite range of sizes, but rather, are limited to discrete sizes which vary in incremental units… the measured tire size is compared to a table of standardized tire sizes to determine at least one best-guess as to the closest matching standardized tire size…”  (column 9 line 43 – column 10 lines 10 at least one of a size of the target vehicle, a usage of the target vehicle).
	Regarding claim 18, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Fuerstenberg et al. teaches wherein the vehicle identification apparatus is configured to be disposed at a vehicle (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have combined the techniques of vehicle classification using an intensity of a reflected laser pulse of Fuerstenberg et al. in the vehicle inspection or measurement system of Hall et al. to improve Hall et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
	Regarding claim 19, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Further, Fuerstenberg et al. teaches identify the type of the target vehicle based on the vehicle being driven within a range from the target vehicle (see “…offer the relevant environmental data of a driving vehicle…The gathered informations about distance, contour, reflectors, and the dynamic behaviour of the objects…”, page 806 column 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have combined the techniques of vehicle classification using an intensity of a reflected laser pulse of Fuerstenberg et al. in the vehicle inspection or measurement system of Hall et al. to improve Hall et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
	Regarding claim 20, Hall et al. teaches:
	a power source configured to drive the vehicle (see e.g. “the vehicle…is driven past the sensors…driven at a slow seed…”, column 1 lines 60-65 the means for driving the vehicle is understood to be a power source).
	a vehicle identification apparatus (see “a vehicle inspection or measurement system” column 2 lines 52-55) configured to identify a characteristic of the target vehicle (see “observe optical properties of displacement sensor laser light reflected from illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “reflected laser light…is received”, column 6 lines 16-17), wherein the vehicle identification apparatus comprises: 
	a laser sensor (see “a plurality of laser displacement sensors”, column 2 lines 53-55; see “laser displacement sensor system”, column 6 line 4, Fig. 2) configured to emit light toward the target vehicle (see “laser emitters 204 may be utilized to project a plurality of parallel laser beams”, column 6 lines 19-21) and detect a first reflected light reflected by a first reflector and disposed on an outer surface of the target vehicle (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a first illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a first reflector) a second reflected light reflected by a second reflector disposed on the outer surface of the target vehicle and spaced apart from the first reflector (see “illuminated points on the passing vehicle at a plurality of different vertical elevations…”, column 2 lines 58-60; see “observe the opposite sides of the vehicle V”, column 5 lines 7-8; see “traverse along contours of the various vehicle surfaces…individual points of reflection from the vehicle surfaces…”, column 6 lines 50-65 a second illuminated point of the illuminated individual points on the vehicle that reflects the light from the vehicle surface is interpreted to be a second reflector); and a processor (see “a processor”, column 2 line 57; column 5 line 19) configured to identify a characteristic of the target vehicle based on an intensity of each of the first reflected light and the second reflected light (see “Observed changes in laser spot intensity…identify characteristic of the reflecting surface”, column 6 line 66 – column 7 line 2, column 7 lines 36-53).
	Hall et al. teaches that the intensity of each of the first and second reflected light is used to distinguish between surface characteristics such a material type, reflectivity or transparency (column 7 lines 1-2) and allowing for the identification of different vehicle arts such as a body panel, wheel well, tire sidewall and wheel rim (column 6 line 66 – column 7 line 2, column 7 lines 36-53). Hall et al. further teaches “an estimation or best-guess of the standardized size for the installed tire WT on the wheel W can be generated from the wheel rim radius R and aspect ratio of tire sidewall height and width… tire would be understood to be a P-Metric tire conforming to US standards for passenger vehicles…It is understood that tires are not manufactured in an infinite range of sizes, but rather, are limited to discrete sizes which vary in incremental units… the measured tire size is compared to a table of standardized tire sizes to determine at least one best-guess as to the closest matching standardized tire size…”  (column 9 line 43 – column 10 lines 10). One of ordinary skill in the art would readily recognize that various distinguishing vehicle characteristics such as wheel rim radius, tire size or sidewall height correlates with the type of vehicle.
	Hall et al. teaches or suggests identifying various and/or distinguishing characteristics of a vehicle based upon the intensity of the reflected light, however, it is silent regarding identify the type of the target vehicle based on an intensity.
	Fuerstenberg et al. teaches a laserscanner’s intensity measurements for object tracking and classification (Introduction page 802) wherein “the Laserscanner provides a signal, which is proportional to the intensity of the detected echo pulse…Depending on the characteristics of the target’s surface the laserpulse is absorbed, totally reflected or reflected diffusely…Not only road users, like cars, trucks and bikes are equipped with quite a few reflecting surfaces, such as the number plate and the rear lamp…Therefore it is of particular interest to determine which measurements corresponds to signals returning from reflectors in order to improve the accuracy of the object tracking and the classification…” (see page 803, especially column 1 identifying the type of target vehicle based on an intensity). Further, Fuerstenberg et al. teaches “Comparing the determined parameters of the present measurements with predicted parameters of known objects from the previous scan(s), established objects can be recognized…The object classification in general is based on a priori known object-outlines of typical road users, such as cars, trucks/busses, motorcycles/bicycles and pedestrians” (see page 804 column 1 identifying the type of target vehicle based on an intensity).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have combined the techniques of vehicle classification using an intensity of a reflected laser pulse of Fuerstenberg et al. in the vehicle inspection or measurement system of Hall et al. to improve Hall et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in U.S. Patent 10,475,201 and Fuerstenberg et al. in Non- Patent Literature “Object Tracking and Classification for Multiple Active Safety and Comfort Applications using a Multilayer Laserscanner” as applied to claim 1 above, and further in view of Breed in U.S. Patent Publication 2005/0278098.
	Regarding claim 4, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Hall et al. and Fuerstenberg et al. differs from the claimed invention in that it is silent regarding wherein each of the first reflector and the second reflector is configured to transmit visible light having a wavelength in a visible light region and reflect infrared light having a wavelength in an infrared light region.
	Breed teaches “systems and methods for detecting and obtaining information about objects around a vehicle which are likely to impact the vehicle” ([0008]), “the general concept of detecting and classifying of pedestrians, vehicles, and other objects surrounding the vehicle, use of the visual, near infrared or far infrared portions of the electromagnetic spectrum” ([0208]), “positively classify trucks as a different class of objects from automobiles and further to classify different types of trucks” ([0596] identify the type of vehicle) and “a method for obtaining information about objects in an environment around a vehicle which includes emitting infrared or visible light from the vehicle into a portion of the environment around the vehicle, receiving infrared light from the portion of environment around the vehicle, measuring distance between the vehicle and an object from which the infrared light is reflected based on the emission of the infrared light and reception of the infrared light, determining an identification of the object from which light is reflected based at least in part on the received infrared light” ([0778] transmit visible light having a wavelength in a visible light region and reflect infrared light having a wavelength in an infrared light region).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have combined the techniques of transmitting visible light having a wavelength in a visible light region and reflecting infrared light having a wavelength in an infrared light region to identify objects as taught in Breed with Fuerstenberg et al. and Hall et al. to improve the combination of Fuerstenberg et al. and Hall et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in U.S. Patent 10,475,201 and Fuerstenberg et al. in Non-Patent Literature “Object Tracking and Classification for Multiple Active Safety and Comfort Applications using a Multilayer Laserscanner” as applied to claims 1 and 8 above, and further in view of Cho et al. in Non-Patent Literature “Vehicle detection and classification in the Scala sensor by using binary classification”.
	Regarding claim 7, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Hall et al. and Fuerstenberg et al. differs from the claimed invention in that it is silent regarding generate binary data that represent the intensity and identify the type of the target vehicle based on the binary data.
	Cho et al. teaches “the detection and classification of multiple vehicles using a vehicle mounted laser scanner” (Abstract) wherein the system is configured to generate binary data that represent the intensity (see “binary classification is proposed for classification”, Abstract; see “Then there is the binary value with the number of features. For each detected object, the proportion of 1 is considered as the probability of object as vehicle and if the proportion of I is larger than threshold, that object can be classified as vehicle”, page 2024 column 1; Table 1) and identify the type of the target vehicle based on the binary data (see “represents features of target as binary value and expresses the probability of target as vehicle as the proportion of features that satisfied threshold”, page 2022 column 2; see “classification is conducted to classify object. In general, SVM (support vector machine) is used to classify what kind of object detected”, page 2023 column 2; Table 2; see “by using binary classification, the truck has 23 features that are larger than threshold. It means that we can infer that the probability of this truck as vehicle is 12/15=0.8.”, page 2024 column 1; Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hall et al. and Fuerstenberg et al. by employing the use of binary classification for object identification as taught in Cho et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
	Regarding claim 9, Hall et al. and Fuerstenberg et al. teaches the limitations as indicated above. Hall et al. and Fuerstenberg et al. differs from the claimed invention in that it is silent regarding generate binary data that represent the intensity and identify the type of the target vehicle based on the binary data.
	Cho et al. teaches “the detection and classification of multiple vehicles using a vehicle mounted laser scanner” (Abstract) wherein the system is configured to generate binary data that represent the intensity (see “binary classification is proposed for classification”, Abstract; see “Then there is the binary value with the number of features. For each detected object, the proportion of 1 is considered as the probability of object as vehicle and if the proportion of I is larger than threshold, that object can be classified as vehicle”, page 2024 column 1; Table 1) and identify the type of the target vehicle based on the binary data (see “represents features of target as binary value and expresses the probability of target as vehicle as the proportion of features that satisfied threshold”, page 2022 column 2; see “classification is conducted to classify object. In general, SVM (support vector machine) is used to classify what kind of object detected”, page 2023 column 2; Table 2; see “by using binary classification, the truck has 23 features that are larger than threshold. It means that we can infer that the probability of this truck as vehicle is 12/15=0.8.”, page 2024 column 1; Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hall et al. and Fuerstenberg et al. by employing the use of binary classification for object identification as taught in Cho et al. with a reasonable expectation that it would enhance the effectiveness and accuracy of identifying the vehicle and its components in the vehicle quick check and audit inspect system for the passing vehicle.
Claims 5 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
	Samukawa et al. in U.S. Patent 7,496,449 teaches “In an object recognition apparatus for a vehicle which uses intensities of reflected waves from reflecting objects to make a recognition on whether a reflecting object is a vehicle or a non-vehicle, a plurality of transmission waves are emitted to receive a plurality of reflected waves from the reflecting objects, and a decision is made as to whether or not the reflecting object producing the plurality of reflected waves is a unitary reflecting object. If the decision shows a unitary reflecting object, the highest intensity of intensities of the reflected waves from the unitary reflecting object is compared with a reference intensity to makes a decision on whether the reflecting object is a vehicle or a non-vehicle...” (Abstract, emphasis added).
	Samukawa et al. in U.S. Patent 6,927,699 teaches “As FIG. 2A shows, the laser radar sensor 5 includes, as principal components, a light-emitting unit, a light-receiving unit, a laser radar CPU 70, and other components…the laser radar CPU 70 made to calculate a distance to a reflecting object and positions in vertical and horizontal (lateral) directions of a vehicle…for emitting a pulse-like laser beam (laser light) through a light-emitting lens 71, a scanner 72 and a glass plate 77…a polygon mirror 73 serving as a reflector is provided…” (column 10 lines 42-65 & Fig. 2A, emphasis added).
	Wong et al. in U.S. Patent Publication 2020/0005646 teaches “The LIDAR sensor/system 320 may include one or more components configured to measure distances to targets using laser illumination. In some embodiments, the LIDAR sensor/system 320 may provide 3D imaging data of an environment around the vehicle 100…The LIDAR sensor/system 320 may include a laser light generator configured to generate a plurality of target illumination laser beams…a rotating reflective surface (e.g., a mirror) and guided outwardly from the LIDAR sensor/system 320 into a measurement environment...A photodiode receiver of the LIDAR sensor/system 320 may detect when light from the plurality of laser beams emitted into the measurement environment returns (e.g., reflected echo) to the LIDAR sensor/system 320. The LIDAR sensor/system 320 may calculate, based on a time associated with the emission of light to the detected return of light, a distance from the vehicle 100 to the illuminated target.” ([0044], emphasis added).
	Natsume et al. in Foreign Patent JP 2005291788 A teaches “To detect the accurate distance by irradiating a reflection object with a transmitted wave, even when the reflection object in an obstacle is placed at a high position. When detected to be in the low-speed state or in the near distance state, laser light is irradiated furthermore upward compared with the case at the ordinary traveling time.” (Abstract, emphasis added).
	Gidel et al. in Foreign Patent CA 2998175 A1 teaches “A single set of infrared LEDs can be used for both the 3DOE and 2DOE.
peak drive level of the LEDs or Laser can be compensated by mounting
LED or Laser sources in the 300E 12 and appropriately duplicating their drive
illumination about the intensity of the current pulse, LEDs/Laser temperature,
5 10 is used for detecting information of the rear surface of vehicles 46
illumination timing and analyzing overlap sections. Infrared and color image
same scene with infrared light. Two vehicles can be seen but the license
This information of the vehicle identification and measurements is digitally
impact on the reflection of the radiated light pulses…” ([0092], emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865